FARR, J.
Epitomized Opinion
Published Only in Ohio Law Abstract
Original action for damages in Common Pleas, wherein Adolphus Patterson was plaintiff and the Youngstown Municipal Ry. was defendant. Patterson was a passenger on one of defendant’s street cars and was injured when he slipped upon an ice-coated steps of the car and fell. The step of the car had been cleaned just before the trip began, and the ice on which Patterson slipped accumulated in a storm occurring on the trip. The trial court instructed the jury, “If you find from the evidence that there was ice upon these steps, and the ice was the proximate cause of plaintiff’s falling, and the plaintiff is free from negligence, of course it would be then your duty to return a verdict for the plaintiff.” Verdict was returned for Patterson foil $6,650. The Ry. Co. prosecuted error to the Court of Appeals, which held:
Many cases hold a street car company is not liable for injuries to a passenger who slips upon the snow and ice accumulated during a storm upon a step after the car has started upon a trip. But, a better rule is that whether the failure to remove the snow and ice is negligence, is a question for the jury. The part of the court’s charge above given was not corrected by other parts, and clearly was prejudicial error. Judgment reversed.